DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendments filed September 8, 2022 have been entered.  
Specification has been amended.  
Claims 1-20 remain pending.  Claims 1, 6, 7, 14-17, & 20 have been amended.  
 

Response to Arguments
	In regard to “Youngquist is however completely silent with regards to averaging the magnitude and angle. While Youngquist briefly mentions that "[d]ata averaging of accelerometer output improves resolution and reduces noise level" (see column 6, lines 40-41), there is no teaching or suggestion of computing an average vibration magnitude and an average vibration phase angle”.”.
	The accelerometer output would include a vibration magnitude and a phase angle (Youngquist US 8473176 B2, Column 6 lines 36-39: “monitor vibration and/or dynamic balance”, where dynamic balancing requires phase angle information).  Therefore averaging the accelerometer output would be average vibration magnitude and phase angle.  

	In regard to “because Youngquist relates to displaying vibration measurements for viewing and interpretation by a pilot during flight, Youngquist is not concerned with determining a propeller balancing solution, let alone based on an average vibration magnitude and phase angle”.
	The system is directed toward gathering information for determining a propeller balancing solution (Youngquist US 8473176 B2, column 8 lines 21-28: indicate that the data is collected in flight in order to at least be used for determining balancing solutions). 

In regard to “Skilton is however silent with regards to … "determining a propeller balancing solution based on the average vibration magnitude, the average vibration phase angle and the at least one adjusted influence coefficient', as now claimed.”
The system determines correction weights which are equivalent to the determining of influence coefficients of the instant application (Skilton US 10145265 B2, column 4 lines 7-17: there are prestored influence coefficients and derived influence coefficients where adjusted influence coefficients of the instant application are equivalent to the derived influence coefficients of Skilton).  

In regard to “However, there is no teaching or suggestion in Skilton of "adjusting the at least one generic influence coefficient according to one of the propeller configuration data and a flight condition of the aircraft to obtain at least one adjusted influence coefficient' and "determining a propeller balancing solution based on the average vibration magnitude, the average vibration phase angle, and the at least one adjusted influence coefficient', as now claimed.”
The system determines correction weights which are equivalent to the determining of influence coefficients of the instant application (Skilton US 10145265 B2, column 4 lines 7-17: there are prestored influence coefficients and derived influence coefficients where generic influence coefficient of the instant application are equivalent to the prestored influence coefficients of Skilton) 

In regard to “Moravek fails to teach or suggest at least "adjusting the at least one generic influence coefficient according to one of the propeller configuration data and a flight condition of the aircraft to obtain at least one adjusted influence coefficient' and "determining a propeller balancing solution based on the average vibration magnitude, the average vibration phase angle, and the at least one adjusted influence coefficient'.”  
Youngquist and Skilton teach these limitations.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim 1 & 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8473176 B2 (Youngquist ) in view of US 10145265 B2 (Skilton).  

Regarding claim 1, Youngquist teaches a method for propeller balancing of an aircraft (column 8 lines 26-28: “engine crankshaft (and thus propeller) balance data”, column 8 lines 47-50: “correction weights”), the method comprising: operating a propeller in-flight (column 4 line 15: system can measure balance of propeller in-flight); receiving propeller vibration data during operation of the propeller in-flight (column 3 lines 24-25: “vibration measurement”); computing, after at least one flight of the aircraft, an average vibration magnitude and an average vibration phase angle based on the propeller vibration data (column 16 lines 4-7: “magnitude and angle”).  
Youngquist does not explicitly teach obtaining propeller configuration data and at least one generic influence coefficient indicative of an impact of at least one balancing weight on correcting propeller imbalance; adjusting the at least one generic influence coefficient according to one of the propeller configuration data and a flight condition of the aircraft to obtain at least one adjusted influence coefficient; determining a propeller balancing solution based on the average vibration magnitude, the average vibration phase angle, and the at least one adjusted influence coefficient; and generating a balancing need indication by outputting the propeller balancing solution.  
Skilton does teach obtaining propeller configuration data and at least one generic influence coefficient indicative of an impact of at least one balancing weight on correcting propeller imbalance (column 4 lines 52-56: memory contains influence coefficients which are themselves indicative of the impact of balancing weights); adjusting the at least one generic influence coefficient according to one of the propeller configuration data and a flight condition of the aircraft to obtain at least one adjusted influence coefficient (column 4 lines 7-17: there are prestored influence coefficients and derived influence coefficients where generic influence coefficient of the instant application are equivalent to the prestored influence coefficients of Skilton, and adjusted influence coefficients are equivalent to derived influence coefficients); determining a propeller balancing solution based on the average vibration magnitude, the average vibration phase angle, and the at least one adjusted influence coefficient (column 7 lines 55-56: “determine and apply a balance solution”, column 7 line 65: “receives vibration data samples (amplitude and phase)”), Youngquist mentions in column 6 lines 40-41 that “data averaging of accelerometer output improves resolution and reduces noise level”); and generating a balancing need indication by outputting the propeller balancing solution (column 8 lines 38-40: “an unbalance state may be determined based on a vector product of a vibration data point and a respective influence coefficient” if an “unbalanced state is determined” then there is a “balancing need indication”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist with the teachings of Skilton.  One would have added to the propeller monitoring system of Youngquist the method of balancing an engine from Skilton.   The motivation would be to gather in-flight data on vibration magnitude and phase in order to better balance a propeller (since vibration data would be different while on the ground).  

Regarding claim 4, Youngquist in view of Skilton teaches the method of claim 1.  
Youngquist does not teach wherein receiving the propeller vibration, computing the average vibration magnitude and the average vibration phase angle, determining the propeller balancing solution, and generating the balancing need indication are performed on-board the aircraft.  
Skilton does teach wherein receiving the propeller vibration, computing the average vibration magnitude and the average vibration phase angle, determining the propeller balancing solution, and generating the balancing need indication are performed on-board the aircraft (column 8 lines 4-7: “processed by a vibration data analyzer located onboard the aircraft (optionally, nearly in real-time)”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the onboard processing capabilities of Skilton.  The motivation would have been to enable at least some of the solution generating capability to be done on the plane and therefore even if the ground server isn’t available.  

Regarding claim 5, Youngquist in view of Skilton teaches the method of claim 1.  
Youngquist does not explicitly teach wherein the average vibration magnitude and the average vibration phase angle are computed for at least one of a selected flight segment and a selected flight duration determined by identifying at least one time period for which the propeller vibration data exceeds a predetermined threshold and for which one of the aircraft and the propeller is operated in a given flight condition.  
Skilton does teach wherein the average vibration magnitude and the average vibration phase angle are computed (column 7 lines 64-66: system collects vibration magnitude and phase) for at least one of a selected flight segment and a selected flight duration determined by identifying at least one time period for which the propeller vibration data exceeds a predetermined threshold and for which one of the aircraft and the propeller is operated in a given flight condition (column 3 lines 57-58: operate for a time period, column 3 lines 63-64: identify data which exceeds a predetermined threshold).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.   One would have added to the propeller vibration monitoring system of Youngquist in view of Skilton the monitoring of average vibration values over a time period of Skilton.  The motivation would have been to enable a user to monitor changes in the condition and balance of the propeller and engine.  

Regarding claim 6, Youngquist in view of Skilton teaches the method of claim 1.  
Youngquist does not teach further teaches wherein obtaining the at least one generic influence coefficient comprises retrieving from memory propeller calibration data comprising the at least one generic influence coefficient wherein determining the propeller balancing solution comprises identifying, using at least one balance equation and based on the average vibration magnitude, the average vibration phase angle, and the at least one adjusted influence coefficient, a value for the at least one weight and a placement location for the at least one weight for correcting the imbalance of the propeller.  
Skilton further teaches wherein obtaining the at least one generic influence coefficient (column 4 lines 7-17: there are prestored influence coefficients and derived influence coefficients where generic influence coefficient of the instant application are equivalent to the prestored influence coefficients of Skilton, and adjusted influence coefficients are equivalent to derived influence coefficients) comprises retrieving from memory propeller calibration data comprising the at least one generic influence coefficient (column 4 lines 52-56: memory contains influence coefficients which are themselves indicative of the impact of balancing weights) wherein determining the propeller balancing solution comprises identifying, using at least one balance equation and based on the average vibration magnitude, the average vibration phase angle (column 7 lines 64-66: system collects vibration magnitude and phase, column 7 lines 54-56: a balance solution is determined), and the at least one adjusted influence coefficient, a value for the at least one weight and a placement location for the at least one weight for correcting the imbalance of the propeller (column 7 lines 2-6: system can use an equation (i.e. calculate) in determining balancing solutions (i.e. determining influence coefficients)).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton the further teachings of Skilton.  One would have added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the balancing method of Skilton.  The motivation would have been to enable the system to determine if there were an imbalance and then to provide a solution to rebalance the propeller.  

Regarding claim 7, Youngquist in view of Skilton teaches the method of claim 1.  
Youngquist further teaches wherein obtaining the propeller configuration data comprises retrieving the propeller configuration data from memory (column 3 lines 20-25: “configuration data” is within the category of “Engine vibration measurement and analysis” and an SD card is a memory device).  

Regarding claim 8, Youngquist in view of Skilton teaches the method of claim 1.  
Youngquist does not teach wherein outputting the propeller balancing solution comprises rendering the propeller balancing solution on a user interface accessible by at least one client device over a network.  
Skilton does teach wherein outputting the propeller balancing solution comprises rendering the propeller balancing solution on a user interface (Fig. 8 maintenance terminal 8) accessible by at least one client device over a network (column 11 lines 7-13: balancing solution  client device is the “laptop PC” and the network is the “onboard network of the airplane”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the access through a user interface over a network of Skilton.  The motivation would have been to enable monitoring of the system even from a distant airport.  

Regarding claim 9, Youngquist in view of Skilton teaches the method of claim 1.  
Youngquist does not teach wherein the propeller balancing solution is output to 
at least one client device planeside.  
Skilton teaches wherein the propeller balancing solution (column 11 lines 11-13: propeller balancing solution would be within the category of “maintenance applications that supervise the aircraft’s health status”) is output to at least one client device planeside (column 11 lines 7-8: client device is the “laptop PC”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the outputting of a solution of Skilton.  The motivation would have been to enable maintenance workers to get and apply a balancing solution quickly and easily.  

Regarding claim 10, Youngquist in view of Skilton teaches the method of claim 8. 
Youngquist does not teach further comprising retrieving an existing propeller configuration from memory and rendering the existing propeller configuration on the user interface.  
Skilton further teaches further comprising retrieving an existing propeller configuration from memory (column 4 lines 52-56: memory contains influence coefficients which are themselves indicative of the impact of balancing weights (i.e. “existing propeller configuration”) and rendering the existing propeller configuration on the user interface (Fig. 8 maintenance terminal 8).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the outputting of an existing configuration.  The motivation would have been to enable the determination of whether the balance of the system is changing and how quickly as this may be indicative of other problems.  

Regarding claim 11, Youngquist in view of Skilton teaches the method of claim 8. 
Youngquist does not teach further comprising receiving, via the user interface, at least one correction to the propeller balancing solution, updating the propeller balancing solution accordingly to generate a revised propeller balancing solution, and rendering the revised propeller balancing solution on the user interface.  
Skilton further teaches further comprising receiving, via the user interface (column 11 lines 16-19: system can provide maintenance information such as AVM [airborne vibration monitor] data to a user interface (i.e. “display screen”)), at least one correction to the propeller balancing solution (column 7 lines 20-24: balance solutions can be corrected (i.e. “updated”)), updating the propeller balancing solution accordingly to generate a revised propeller balancing solution (column 7 lines 11-24: system must necessarily update balancing solutions because previous values whether from a similar aircraft or same aircraft before some configuration change could be very different), and rendering the revised propeller balancing solution on the user interface (column 11 lines 16-19).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the solution correcting, updating, and displaying functionality of Skilton.  The motivation would have been to enable the system to be continuously updated so as to keep the system better tuned which would reduce wear on the plane.  

Regarding claim 12, Youngquist in view of Skilton teaches the method of claim 8.  
Youngquist does not teach further comprising rendering on the user interface, based on the vibration data, a trend overview of propeller vibration over time.  
Skilton further teaches further comprising rendering on the user interface, based on the vibration data, a trend overview of propeller vibration over time (column 4 lines 28-41: system collects vibration data and shows a trend overview over time (i.e. “plotting”)).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the plotting of vibration data functionality of Skilton.  The motivation would have been to further enable the system to track changes to the tuning of the propeller.  

Regarding claim 13, Youngquist in view of Skilton teaches the method of claim 8. 
Youngquist does not teach further comprising rendering on the user interface, based on the vibration data, a polar chart indicative of a magnitude and a phase angle of the propeller vibration at any given point in time
Skilton further teaches further comprising rendering on the user interface, based on the vibration data, a polar chart indicative of a magnitude and a phase angle of the propeller vibration at any given point in time (Fig. 5 where “M” is magnitude and “α” is the phase angle, column 5 lines 20-23: “unique vibration data points” are gathered at different times).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the vibration monitoring and display functionality of Youngquist in view of Skilton with the polar plots of Skilton.  The motivation would have been to provide any maintenance personnel with a quick and easy means of interpreting the current tuning of a propeller.  

Regarding claim 14, Youngquist teaches a system for propeller balancing of an aircraft (column 8 lines 26-28: “engine crankshaft (and thus propeller) balance data”, column 8 lines 47-50: “correction weights”).  
Youngquist does not explicitly teach the system comprising: a processing unit; and a memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for: receiving propeller vibration data during operation of a propeller in-flight; computing, after at least one flight of the aircraft, an average vibration magnitude and an average vibration phase angle based on the propeller vibration data; obtaining propeller configuration data and at least one generic influence coefficient indicative an impact of at least one balancing weight on correcting propeller imbalance; adjusting the at least one generic influence coefficient according to one of the propeller configuration data and a flight condition of the aircraft to obtain at least one adjusted influence coefficient; and generating a balancing need indication by outputting the propeller balancing solution.  
Skilton does teach the system comprising: a processing unit; and a memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for: receiving propeller vibration data during operation of a propeller in-flight (column 4 line 60: “during flight”, column 4 lines 58-59: process vibration data); computing, after at least one flight of the aircraft, an average vibration magnitude and an average vibration phase angle based on the propeller vibration data (column 7 lines 64-66: system collects vibration magnitude and phase); obtaining propeller configuration data and at least one generic influence coefficient indicative an impact of at least one balancing weight on correcting propeller imbalance (column 4 lines 52-56: memory contains influence coefficients which are themselves indicative of the impact of balancing weights); adjusting the at least one generic influence coefficient according to one of the propeller configuration data and a flight condition of the aircraft to obtain at least one adjusted influence coefficient (column 4 lines 7-17: there are prestored influence coefficients and derived influence coefficients where generic influence coefficient of the instant application are equivalent to the prestored influence coefficients of Skilton, and adjusted influence coefficients are equivalent to derived influence coefficients); determining a propeller balancing solution based on the average vibration magnitude, the average vibration phase angle, and the at least one adjusted influence coefficient (column 7 lines 55-56: “determine and apply a balance solution”, column 7 line 65: “receives vibration data samples (amplitude and phase)”), Youngquist mentions in column 6 lines 40-41 that “data averaging of accelerometer output improves resolution and reduces noise level”); and generating a balancing need indication by outputting the propeller balancing solution (column 8 lines 38-40: “an unbalance state may be determined based on a vector product of a vibration data point and a respective influence coefficient” if an “unbalanced state is determined” then there is a “balancing need indication”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Youngquist with the teachings of Skilton.  One would have added to the propeller monitoring system of Youngquist the method of balancing an engine from Skilton.   The motivation would be to gather in-flight data on vibration magnitude and phase in order to better balance a propeller.  

Regarding claim 15, Youngquist in view of Skilton teaches the system of claim 14.
Youngquist does not explicitly teach wherein the instructions are executable by the processing unit for computing the average vibration magnitude and the average vibration phase angle for at least one of a selected flight segment and a selected flight duration determined by identifying at least one time period for which the propeller vibration data exceeds a predetermined threshold and for which one of the aircraft and the propeller is operated in a given flight condition.  
Skilton does teach wherein the instructions are executable by the processing unit for computing the average vibration magnitude and the average vibration phase angle (column 7 lines 64-66: system collects vibration magnitude and phase) for at least one of a selected flight segment and a selected flight duration determined by identifying at least one time period for which the propeller vibration data exceeds a predetermined threshold and for which one of the aircraft and the propeller is operated in a given flight condition (column 3 lines 57-58: operate for a time period, column 3 lines 63-64: identify data which exceeds a predetermined threshold).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Youngquist in view of Skilton with the further teachings of Skilton.   One would have added to the propeller vibration monitoring system of Youngquist in view of Skilton the monitoring of average vibration values over a time period of Skilton.  The motivation would have been to enable a user to monitor changes in the condition and balance of the propeller and engine.  

Regarding claim 16, Youngquist in view of Skilton teaches the system of claim 14.  
Youngquist does not teach wherein the instructions are executable by the processing unit for obtaining the at least one generic influence coefficient comprising retrieving from memory propeller calibration data comprising the at least one generic influence coefficient and for determining the propeller balancing solution comprising identifying, using at least one balance equation and based on the average vibration magnitude, the average vibration phase angle, and the at least one adjusted influence coefficient, a value for the at least one weight and a placement location for the at least one weight for correcting the imbalance of the propeller.  
Skilton does teach wherein the instructions are executable by the processing unit for obtaining the at least one generic influence coefficient (column 4 lines 7-17: there are prestored influence coefficients and derived influence coefficients where generic influence coefficient of the instant application are equivalent to the prestored influence coefficients of Skilton, and adjusted influence coefficients are equivalent to derived influence coefficients) comprising retrieving from memory propeller calibration data comprising the at least one generic influence coefficient (column 4 lines 52-56: memory contains influence coefficients which are themselves indicative of the impact of balancing weights), and for determining the propeller balancing solution comprising identifying, using at least one balance equation and based on the average vibration magnitude, the average vibration phase angle (column 7 lines 64-66: system collects vibration magnitude and phase, column 7 lines 54-56: a balance solution is determined), and the at least one adjusted influence coefficient, a value for the at least one weight and a placement location for the at least one weight for correcting the imbalance of the propeller (column 7 lines 2-6: system can use an equation (i.e. calculate) in determining balancing solutions (i.e. determining influence coefficients)).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton the further teachings of Skilton.  One would have added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the balancing method of Skilton.  The motivation would have been to enable the system to determine if there were an imbalance and then to provide a solution to rebalance the propeller.  

Regarding claim 17, Youngquist in view of Skilton teaches the system of claim 16.  
Youngquist further teaches wherein the instructions are executable by the processing unit for obtaining the propeller configuration data comprising retrieving the propeller configuration data from memory (column 3 lines 20-25: “configuration data” is within the category of “Engine vibration measurement and analysis” and an SD card is a memory device).  

Regarding claim 18, Youngquist in view of Skilton teaches the system of claim 14.  
Youngquist does not teach wherein the instructions are executable by the processing unit for outputting the propeller balancing solution by rendering the propeller balancing solution on a user interface accessible by at least one client device over a network.  
Skilton does teach wherein the instructions are executable by the processing unit for outputting the propeller balancing solution by rendering the propeller balancing solution on a user interface (Fig. 8 maintenance terminal 8) accessible by at least one client device over a network (column 11 lines 7-13: balancing solution  client device is the “laptop PC” and the network is the “onboard network of the airplane”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the access through a user interface over a network of Skilton.  The motivation would have been to enable monitoring of the system even from a distant airport.  

Regarding claim 19, Youngquist in view of Skilton teaches the system of claim 14. 
Youngquist does not teach wherein the instructions are executable by the processing unit for outputting the propeller balancing solution to at least one client device planeside.  
Skilton does teach wherein the instructions are executable by the processing unit for outputting the propeller balancing solution (column 11 lines 11-13: propeller balancing solution would be within the category of “maintenance applications that supervise the aircraft’s health status”) to at least one client device planeside (column 11 lines 7-8: client device is the “laptop PC”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the vibration monitoring and balancing solution capabilities of Youngquist in view of Skilton the outputting of a solution of Skilton.  The motivation would have been to enable maintenance workers to get and apply a balancing solution quickly and easily.  

Regarding claim 20, Youngquist teaches a non-transitory computer readable medium having stored thereon computer- readable program instructions for propeller balancing of an aircraft (column 8 lines 26-28: “engine crankshaft (and thus propeller) balance data”, column 8 lines 47-50: “correction weights”).  
Youngquist does not explicitly teach the instructions executable by a processor for: receiving propeller vibration data during operation of a propeller in-flight; computing, after at least one flight of the aircraft, an average vibration magnitude and an average vibration phase angle based on the propeller vibration data; obtaining propeller configuration data and at least one generic influence coefficient indicative of an impact of at least one balancing weight on correcting propeller imbalance; adjusting the at least one generic influence coefficient according to one of the propeller configuration data and a flight condition of the aircraft to obtain at least one adjusted influence coefficient; determining a propeller balancing solution based on the average vibration magnitude the average vibration phase angle, and the at least one adjusted influence coefficient; and generating a balancing need indication by outputting the propeller balancing solution.  
Skilton does teach the instructions executable by a processor for: receiving propeller vibration data during operation of a propeller in-flight (column 4 line 60: “during flight”, column 4 lines 58-59: process vibration data); computing, after at least one flight of the aircraft, an average vibration magnitude and an average vibration phase angle based on the propeller vibration data (column 7 lines 64-66: system collects vibration magnitude and phase); obtaining propeller configuration data and at least one generic influence coefficient indicative of an impact of at least one balancing weight on correcting propeller imbalance (column 4 lines 52-56: memory contains influence coefficients which are themselves indicative of the impact of balancing weights); adjusting the at least one generic influence coefficient according to one of the propeller configuration data and a flight condition of the aircraft to obtain at least one adjusted influence coefficient (column 4 lines 7-17: there are prestored influence coefficients and derived influence coefficients where generic influence coefficient of the instant application are equivalent to the prestored influence coefficients of Skilton, and adjusted influence coefficients are equivalent to derived influence coefficients); determining a propeller balancing solution based on the average vibration magnitude the average vibration phase angle (column 7 lines 55-56: “determine and apply a balance solution”, column 7 line 65: “receives vibration data samples (amplitude and phase)”, Youngquist mentions in column 6 lines 40-41 that “data averaging of accelerometer output improves resolution and noise level”), and the at least one adjusted influence coefficient (column 7 lines 55-56: “determine and apply a balance solution”, column 7 line 65: “receives vibration data samples (amplitude and phase)”), Youngquist mentions in column 6 lines 40-41 that “data averaging of accelerometer output improves resolution and reduces noise level”); and generating a balancing need indication by outputting the propeller balancing solution (column 8 lines 38-40: “an unbalance state may be determined based on a vector product of a vibration data point and a respective influence coefficient” if an “unbalanced state is determined” then there is a “balancing need indication”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the computer readable medium taught by Youngquist with the teachings of Skilton.  One would have added to the propeller monitoring system of Youngquist the instructions of balancing an engine from Skilton.   The motivation would be to gather in-flight data on vibration magnitude and phase in order to better balance a propeller.  

Claim 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8473176 B2 (Youngquist) in view of US 10145265 B2 (Skilton) and in further view of US 10403059 B2 (Moravek).  

Regarding claim 2, Youngquist in view of Skilton teaches the method of claim 1.   
Youngquist further teaches wherein receiving the propeller vibration (column 15 line 51: “received from the accelerometer”).  
	Youngquist does not teach computing the average vibration magnitude and the average vibration phase angle, determining the propeller balancing solution, and generating the balancing need indication are performed at a ground server, the propeller vibration data received at the ground server through a wireless transmission.  
Skilton teaches computing the average vibration magnitude and the average vibration phase angle (column 7 lines 55-56: “determine and apply a balance solution”, column 7 line 65: receives vibration data samples (amplitude and phase)”, Youngquist mentions in column 6 lines 40-41 that “data averaging of accelerometer output improves resolution and reduces noise level”), determining the propeller balancing solution (column 10 lines 26-29: “processor outputs a proposed balance solution”), and generating the balancing need indication (column 8 lines 38-40: “an unbalance state may be determined based on a vector product of a vibration data point and a respective influence coefficient” if an “unbalanced state is determined” then there is a “balancing need indication”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the propeller monitoring capabilities of Youngquist the vibration analysis capabilities of Skilton.  The motivation would have been to make a system which could monitor the vibration characteristics of a propeller.  

Regarding claim 3, Youngquist in view of Skilton teaches the method of claim 1.  
Youngquist does not teach wherein receiving the propeller vibration, computing the average vibration magnitude and the average vibration phase angle, determining the propeller balancing solution, and generating the balancing need indication are performed at a cloud server.  
Skilton teaches wherein receiving the propeller vibration (column 4 lines 58-59: processes vibration data), computing the average vibration magnitude and the average vibration phase angle (column 7 lines 55-56: “determine and apply a balance solution”, column 7 line 65: receives vibration data samples (amplitude and phase)”, Youngquist mentions in column 6 lines 40-41 that “data averaging of accelerometer output improves resolution and reduces noise level”), determining the propeller balancing solution (column 10 lines 26-29: “processor outputs a proposed balance solution”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the further teachings of Skilton.  One would have added to the propeller monitoring capabilities of Youngquist the vibration analysis capabilities of Skilton.  The motivation would have been to make a system which could monitor the vibration characteristics of a propeller.  
Skilton does not teach and generating the balancing need indication are performed at a cloud server.  
Moravek does teach and generating the balancing need indication are performed at a cloud server (column 7 lines 9-15: cloud server which does the data analysis which would include determining if the balance of the propellers needs to be adjusted).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Youngquist in view of Skilton with the teachings of Moravek.  One would have added to the vibration analysis capabilities of Youngquist in view of Skilton the cloud server of Moravek.  The motivation would have been to have the system have access to a larger database regardless of the airport 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2858                                                                                                                                                                                                        

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2858